Citation Nr: 1014284	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-41 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that the service connected hypertension 
has worsened.  Review of the claims file reveals that further 
development of this matter is warranted.

In a March 2004 letter, the Veteran through his 
representative submitted new evidence and requested that he 
be examined to determine the propriety of granting an 
increased rating for his service connected hypertension.  

In September 2004 the Veteran was provided a VA examination.  
The examiner diagnosed the Veteran with hypertension, 
essential type, poorly controlled.

The Veteran indicated in his October 2005 Substantive Appeal, 
that his hypertension has increased in severity, thus 
requiring additional medication.

In a March 2010 informal brief, the Veteran's representative 
indicated that the Veteran's hypertension has worsened, 
requiring additional medication.

In light of the fact that the Veteran has contended that his 
hypertension has worsened since the October 2004 VA 
examination, the Board finds that a more current examination 
is warranted in order to evaluate the severity of the 
service-connected hypertension.  Under 38 C.F.R. § 
3.159(c)(4), in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  

Moreover, the Board notes that VA treatment records from the 
Huntington, West Virginia VA Medical Center (VAMC) from 
December 2007 to present have not been associated with the 
Veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Huntington 
VAMC and request all records of treatment 
of the Veteran dated since December 2007.  
All obtained records must be included in 
the claims file.  If VA is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it must inform 
him of this and request him to provide 
copies.  

2.  The RO should schedule the Veteran 
for a VA examination with an appropriate 
specialist to addresses the current 
severity of the Veteran's service-
connected hypertension.  Repeat blood 
pressure testing should be performed, and 
all clinical findings should be reported 
in detail.  Finally, the examiner should 
set forth in the examination report all 
examination findings and the complete 
rationale for any conclusions reached.

The Veteran is to be advised that failure 
to report for the scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655. (2009).

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he should be furnished an 
SSOC and provided an appropriate 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


